IN THE SUPREME COURT OF THE STATE OF NEVADA


                ALDO MARONES, A/K/A ALDO                               No. 69557
                JOVANNY MORONES,
                                  Appellant,
                              vs.
                THE STATE OF NEVADA,
                                                                         FILED
                                  Respondent.                             MAR 1 7 2016
                                                                         TRACIE K LINDEMAN
                                                                       CLERgEqUPREME COURT

                                                                           DEPUTY CLERK



                                     ORDER DISMISSING APPEAL


                            This appeal was initiated by the filing of a pro se appeal.
                Eighth Judicial District Court, Clark County; Michelle Leavitt, Judge.
                            Appellant filed his notice of appeal on December 21, 2015. In
                his notice of appeal, appellant stated that he was appealing the orders
                "denying his motion for appointment of counsel and request leave of the
                court to file a direct appeal and request for transcripts." Because no
                statute or court rule provides for an appeal from district court orders
                denying a motion for appointment of counsel and a motion for transcripts,
                we lack jurisdiction to consider this appeal.   Castillo v. State, 106 Nev.
349, 352, 792 P.M 1133, 1135 (1990) (right to appeal is statutory; where
                no statute or court rule provides for an appeal, no right to appeal exists).
                To the extent that appellant appeals from the judgment of conviction, the
                notice of appeal was untimely filed. NRAP 4(b); NRS 34.675(1); NRAP
                26(a); NRAP 26(c). This court is unable to exercise discretionary
                extensions of time to file notices of appeal.   See NRAP 26(b)(1)(A) ("the
                court may not extend the time to file a notice of appeal except as provided
                in [NRAPj 4(c)"). An untimely notice of appeal fails to vest jurisdiction in
SUPREME COURT
      OF
    NEVADA

AA 1947A   e                                                                          16 -0 V-1415
                 this court. Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994).
                 Accordingly, we
                             ORDER this appeal DISMISSED.




                                         Hardesty



                 Saitta                                    Pickering




                 cc:   Hon. Michelle Leavitt, District Judge
                       Aldo Marones
                       Attorney General/Carson City
                       Clark County District Attorney
                       Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                        2